Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Add back the following claims 13-20 from CLM 09/20/2019 with the noted amendments to claims 19 and 20:

13. A method of fabricating a valve stem of a needle throttle valve, the valve stem comprising a head part, a body part, a metal made washer, a first solder sheet and a second solder sheet, wherein the method comprises: placing the second solder sheet between the body part and the washer; placing the first solder sheet between the head part and the washer; and heating the valve stem by a medium frequency heater to melt the first solder sheet and the second solder sheet to joint the head part, the washer and the body part together.

14. The method of claim 13, wherein the heating area of the medium frequency heater covers the region of the body part where the first solder sheet and the second solder sheet locate.

15. The method of claim 13 comprising: assembling the head part, the first solder sheet, the washer, the second solder sheet and the body part together to form an assembly part; and placing the assembly part inside the medium frequency heater vertically with the body part downwards and the head part upwards and then heating the assembly part.

16. The method of claim 13, wherein a running time of the medium frequency heater ranges from 2 min to 3 min, with a heating temperature less than or equal to a target temperature and a heating rate of the body part less than or equal to 10˚C/s.

17. The method of claim 16, wherein the first solder sheet and the second solder sheet are both copper solder sheets, which comprise compositions with the following parts by weight: 
Cu 45 to 65 parts, 
Zn 30 to 45 parts, 
Mn 2 to 7 parts, 
Sn 1 to 7 parts, 
Ni 1 to 7 parts, 
and the target temperature ranges from 800°C to 850°C.

18. The method of claim 16, wherein the first solder sheet and the second solder sheet are both silver solder sheets, which comprise compositions with the following parts by weight: 
Ag 15 to 50 parts, 
Cu 20 to 45 parts, 
Zn 15 to 35 parts, 
and the target temperature ranges from 600˚C to 650˚C.

19. The method of claim 13, wherein the frequency of the medium frequency heater is 500 Hz to 20 KHz, and the medium frequency heater comprises a medium frequency inductor, a gap between the medium frequency inductor and the body part is 7 mm to 12 mm.

20. The method of claim 13 comprising heat preservation after welding, which comprises: subjecting the valve stem to an artificial aging treatment after the heating process, and a retention time of the artificial aging treatment is more than or equals to 8h.

	The above amendments to claims 19 and 20 have been made to overcome a lack of antecedent basis issue.

Allowable Subject Matter
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753